Citation Nr: 1700965	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent since February 11, 2010, for left knee chondromalacia patellae and degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 10 percent since February 11, 2010, for right knee chondromalacia patellae and DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from September 1978 to August 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Albuquerque, New Mexico, Regional Office (RO). In January 2015, the Board remanded the case to the RO for additional action. In March 2015, the Appeals Management Center (AMC) granted separate compensable ratings for left knee recurrent subluxation and lateral instability and right knee recurrent subluxation, both effective September 23, 2014. 


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's left knee disability has been shown to be manifested by no more than pain, flare-ups, popping, clicking, patellar grinding, crepitus, frequent episodes of locking, weakness, weekly flare-ups, inflammation, slight subluxation, moderate instability, evidence of abnormal weight-bearing, inward anteromedial movement, cartilage loss, mild compartmental narrowing, joint effusion, a healed, nonossifying fibroma in the femoral shaft, a mass behind the knee, a stress fracture within the anteromedial tibial plateau, DJD, chondromalacia, chondrocalcinosis, a meniscal tear, and normal range of motion. 

2.  During the period on appeal, the Veteran's right knee disability has been shown to be manifested by no more than pain, flare-ups, popping, locking, tenderness, synovial thickening, patellar grinding, crepitus, weakness, frequent episodes of clicking, weekly flare-ups, inflammation, slight subluxation, slight instability, evidence of abnormal weight-bearing, inward anteromedial movement, cartilage loss, joint effusion, DJD, chondromalacia, chondrocalcinosis, soft tissue density in the right popliteal fossa, and limitation of flexion to 130 degrees. 




CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, since February 11, 2010, for moderate left knee instability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a rating of 20 percent, since February 11, 2010, for episodes of left knee cartilage "locking," pain, and joint effusion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

3.  The criteria for a rating in excess of 10 percent, since February 11, 2010, for left knee limitation of flexion due to chondromalacia patellae and DJD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

4.  The criteria for a rating of 10 percent, since February 11, 2010, for slight right knee instability and subluxation have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

5.  The criteria for a rating of 20 percent, since February 11, 2010, for episodes of right knee cartilage "locking," pain, and joint effusion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

6.  The criteria for a rating in excess of 10 percent, since February 11, 2010, for right knee limitation of flexion due to chondromalacia patellae and DJD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a February 2010 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The February 2010 notice was issued to the Veteran prior to the April 2010 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016). 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). 

Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula. A 10 percent rating is warranted for malunion with slight knee or ankle disability. A 20 percent rating is warranted for malunion with moderate knee or ankle disability. A 30 percent rating is warranted for malunion with marked knee or ankle disability. A 40 percent rating is warranted for nonunion with loose motion and requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

A February 2010 VA treatment record states that the Veteran had right knee instability, had a positive Drawer test, and was wearing a knee brace. The physician also noted worsening instability in the left knee. A March 2010 VA treatment record states that the Veteran had complaints of knee pain which was worse after prolonged activity and was aggravated by kneeling, squatting, and using the stairs. He had full range of motion with terminal patellofemoral discomfort, positive patellar grinding with mild pain, and no effusion. He was diagnosed with bilateral knee DJD and given cortisone injections.

In March 2010, the Veteran was afforded a VA examination. He reported constant bilateral knee pain; weakness; weekly flare-ups lasting 1-2 days in the left knee and 3-7 days in the right knee and of moderate severity and which result in additional limitation of motion; instability; incoordination; episodes of dislocation or subluxation several times per week; and inflammation symptoms including warmth, redness, swelling, and tenderness. He reported that he was able to stand for 15-30 minutes and walk more than 1/4 of a mile but less than 1 mile. He frequently used a knee brace. On examination, he had a normal gait, but evidence of abnormal weight-bearing manifesting as calluses on the medial aspects of both big toes. His left knee had crepitus, tenderness, abnormal motion, and guarding of movement. He had a mass behind his left knee and grinding in both knees. The examiner noted that when his legs were outstretched and muscles relaxed, he had an inward anteromedial movement of both knees but, otherwise, stability tests were within normal limits. He exhibited normal range of flexion and extension with pain during active motion in both knees and pain on repeated use. An X-ray study revealed medial and patellofemoral compartment articular cartilage loss, but no joint effusion or meniscal tear. Ligaments and tendons were normal. The examiner noted that the Veteran's knee disability had a moderate effect on chores, shopping, exercise, and recreation, a mild effect on traveling and dressing, and it completely prevented participation in sports. He was diagnosed with chondromalacia patellae and DJD of both the right and left knees. 

In his May 2010 notice of disagreement (NOD), the Veteran wrote that his knee disorder was manifested by instability, excessive joint movement, pain, swelling, weakness, decreased endurance, and decreased function. A January 2012 VA treatment record notes that the Veteran had intermittent bilateral knee pain with popping and instability. 

January 2012 X-ray studies revealed osteophyte formation in the medial and patellofemoral compartments bilaterally, no joint effusion, mild medial compartmental narrowing in the left knee, a healed, nonossifying fibroma in the left femoral shaft, and bilateral meniscal chondrocalcinosis which could be degenerative in nature. A February 2012 VA treatment record states that the Veteran had complaints of feelings of instability in both knees and bilateral knee pain. The physician stated that there was no effusion and no laxity. In April 2012, the Veteran underwent a magnetic resonance imaging (MRI) study for his left knee. Diagnoses were a likely small subarticular stress fracture within the anteromedial tibial plateau and mild associated marrow edema; complex, predominantly horizontal, medial meniscal tear; mild chondral disease and arthritis within the medial compartment; and small to moderate sized joint effusion.

In March 2013, the Veteran was afforded a VA examination. The examiner noted prior diagnoses of bilateral chondromalacia patellae and DJD, bilateral meniscal chondrocalcinosis, and left knee medial meniscus tear. The Veteran reported flare-ups resulting in swelling and pain, and requiring ibuprofen and inactivity. On examination, he exhibited normal range of flexion and extension bilaterally, with no objective evidence of painful motion noted, and no additional limitation of motion on repeated use. The examiner stated that the Veteran had no functional loss or impairment in either knee, no tenderness or pain to palpation, and muscle strength and stability tests were normal. The examiner indicated that the Veteran had frequent episodes of joint effusion, frequent episodes of left knee joint pain, a left knee meniscal tear, and that he regularly used knee braces bilaterally. The examiner noted that the Veteran worked as a chiropractor and did not miss any work due to his knee disorder.

VA treatment records indicate that the Veteran was seen regularly between March 2013 and September 2014. The records state that the Veteran had mild swelling in both knees, with the right being worse than the left, bilateral medial clicking, marked subpatellar crepitus, and full range of motion. The knees were not warm, no tenderness was noted, and the knees were stable. He was regularly given corticosteroid injections in both knees. A June 2014 X-ray study revealed bilateral early chondral calcifications of the menisci which was noted to be consistent with chondrocalcinosis/pseudogout. He also had soft tissue density in the right popliteal fossa which may have represented a joint effusion or Baker's cyst. 

In March 2015, the Veteran was afforded a VA examination. The Veteran reported flare-ups due to bending, walking, and standing; he did not report any functional loss or impairment in either knee. On examination, he exhibited normal range of motion with pain in both knees, pain on weight-bearing, and pain and tenderness on the patellar area. There was no additional pain, limitation of motion, weakness, fatigue, or incoordination due to repeated use. There was objective evidence of crepitus in the right knee, but not the left. The examiner indicated that the Veteran also had weakened movement due to muscle or peripheral nerve injury in both knees. Muscle strength testing was normal, there was no muscle atrophy, and no ankylosis. The examiner noted slight subluxation in both knees, slight lateral instability in the right knee, and moderate lateral instability in the left knee. The examiner also indicated that the Veteran had frequent episodes of joint effusion bilaterally, frequent episodes of joint pain and clicking in the right knee, and frequent episodes of joint "locking" and a meniscal tear in the left knee. The examiner stated that the Veteran also had left side shin splints resulting in symptoms of pain in the left anterior tibial compartment. The Veteran reported regular use of compression braces to prevent effusion. An X-ray study revealed chondrocalcinosis.

In an April 2015 statement, the Veteran wrote that he had "constant and recurring episodes of incapacitating exacerbations" that resulted in joint swelling and functional limitations. He took prescription medications daily and got steroid injections as often as allowed by his orthopedists. He wrote that crepitation is significant and constant and incapacitating exacerbations occur weekly. An April 2015 VA treatment record states that the Veteran was seen for complaints of knee pain at a level 7 out of 10. He reported his right knee was locking and that it was usually bent about 40 degrees and he could not straighten it. The physician noted mild tenderness to palpation, synovial thickening on the medial joint, and range of motion from 0 to 130 degrees.

During the period on appeal, the Veteran's left knee disability has been shown to be manifested by no more than pain, flare-ups, popping, clicking, patellar grinding, crepitus, frequent episodes of locking, weakness, weekly flare-ups, inflammation, slight subluxation, moderate instability, evidence of abnormal weight-bearing, inward anteromedial movement, cartilage loss, mild compartmental narrowing, joint effusion, a healed, nonossifying fibroma in the femoral shaft, a mass behind the knee, a stress fracture within the anteromedial tibial plateau, DJD, chondromalacia, chondrocalcinosis, a meniscal tear, and normal range of motion. 

Given these facts, the Board finds that a 20 percent rating is warranted under diagnostic code 5257 for moderate instability and a 20 percent rating is warranted under diagnostic code 5258 for "locking," pain, and joint effusion. A 30 percent rating is not warranted under diagnostic code 5257 as the Veteran did not exhibit severe symptoms; a 20 percent rating is the maximum available under diagnostic code 5258. 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258. The Board also finds that the Veteran's current 10 percent rating for limitation of flexion under diagnostic code 5260 adequately reflects his limitation of motion. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 20 percent rating is not warranted as he exhibited no limitation of motion. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). Additionally, his left knee disability does not warrant assignment of a separate compensable evaluation for impairment of his tibia as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14. 

During the period on appeal, the Veteran's right knee disability has been shown to be manifested by no more than pain, flare-ups, popping, locking, tenderness, synovial thickening, patellar grinding, crepitus, weakness, frequent episodes of clicking, weekly flare-ups, inflammation, slight subluxation, slight instability, evidence of abnormal weight-bearing, inward anteromedial movement, cartilage loss, joint effusion, DJD, chondromalacia, chondrocalcinosis, soft tissue density in the right popliteal fossa, and limitation of flexion to 130 degrees. 

Given these facts, the Board finds that a 10 percent rating is warranted under diagnostic code 5257 for slight instability and subluxation, and a 20 percent rating is warranted under diagnostic code 5258 for "locking," pain, and joint effusion. A 20 percent rating is not warranted under diagnostic code 5257 as the Veteran did not exhibit moderate symptoms; a 20 percent rating is the maximum available under diagnostic code 5258. 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258. The Board also finds that the Veteran's current 10 percent rating for limitation of flexion under diagnostic code 5260 adequately reflects his limitation of motion. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 20 percent rating is not warranted as he did not exhibit limitation of flexion to 45 degrees. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

In a June 2011 statement, the Veteran wrote that he should be rated separately for his arthritis under diagnostic code 5003. As stated above, degenerative arthritis is rated on the basis of limitation of motion and a 10 percent rating under diagnostic code 5003 is only warranted when limitation of motion results in a noncompensable rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. Here, the Veteran is rated 10 percent in each knee for limitation of motion and, therefore, a rating under diagnostic code 5003 is not warranted.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's right and left knee disabilities with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, and 5262, reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. The record reflects that the Veteran continues to work as a chiropractor. 


ORDER

A 20 percent rating for moderate left knee instability since February 11, 2010, is granted.

A 20 percent rating for episodes of left knee cartilage "locking," pain, and joint effusion since February 11, 2010, is granted.

A rating in excess of 10 percent since February 11, 2010, for left knee limitation of flexion due to chondromalacia patellae and DJD is denied.

A 10 percent rating for slight right knee instability and subluxation since February 11, 2010, is granted.

A 20 percent rating for episodes of right knee cartilage "locking," pain, and joint effusion since February 11, 2010, is granted.

A rating in excess of 10 percent since February 11, 2010, for right knee limitation of flexion due to chondromalacia patellae and DJD is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


